Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 1 of 22 PageID: 8
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 2 of 22 PageID: 9
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 3 of 22 PageID: 10
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 4 of 22 PageID: 11
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 5 of 22 PageID: 12
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 6 of 22 PageID: 13
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 7 of 22 PageID: 14
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 8 of 22 PageID: 15
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 9 of 22 PageID: 16
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 10 of 22 PageID: 17
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 11 of 22 PageID: 18
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 12 of 22 PageID: 19
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 13 of 22 PageID: 20
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 14 of 22 PageID: 21
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 15 of 22 PageID: 22
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 16 of 22 PageID: 23
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 17 of 22 PageID: 24
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 18 of 22 PageID: 25
       HUD-L-002467-19 06/21/2019 5:41:16 PM Pg 1 of 1 Trans ID: LCV20191095370
Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 19 of 22 PageID: 26



 ROBERT G. RICCO, ESQ.                                                                    New York Offices
 Admitted to Practice in                                                                  79 Rennert Lane
 New Jersey, New York and Florida                                                         Bardonia, NY 10954
 robertgricco@yahoo.com                                                                   99 Main Street
 robertgricco@gmail.com                                                                    Nyack, NY 10960


                                              The Law Offices of
                                        Robert G. Ricco, Esq.
                               811 Westwood Avenue* 190 Main Street, 3rd c/o N, C &D LLC
                                   River Vale NJ 07675 Hackensack, NJ 07601

                                    (201) 497-6524 - (201) 961-2142 fax (201) -992-3055


                                               June 21, 2019



                         Re:        Alex Popa v. Vanessa Perez and Mercedes Benz Corp
                                    Docket No. Hud – L-002467-19
                                    Correction of Deficiency as to CIS


 Dear Honorable Clerk:


        Please accept this correction, and change the name of the plaintiff on the computer
 generated CIS form to Alexandru Popa, instead of the current attorney name of Robert G. Ricco.
 Mr. Ricco is the attorney for Plaintiff, not the Plaintiff himself. Mr. Popa’s address is:
 64 South Main Street, Apt. 1F, Spring Valley, NY 10977. Attached is an old fashioned CIS for
 additional help. We thank the Court Clerk for this correction.



                                                        Very truly yours,

                                                        Robert G. Ricco, Esq.
                   HUD-L-002467-19 06/21/2019 5:41:16 PM Pg 1 of 2 Trans ID: LCV20191095370
       Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 20 of 22 PageID: 27

                                                              Appendix XII-B1
                                                                                                            FOR USE BY CLERK’S OFFICE ONLY
                                  CIVIL CASE INFORMATION STATEMENT                                         PAYMENT TYPE:       CK       CG     CA

                                                             (CIS)                                         CHG/CK NO.

                                              Use for initial Law Division                                 AMOUNT:
                                Civil Part pleadings (not motions) under Rule 4:5-1
                            Pleading will be rejected for filing, under Rule 1:5-6(c),                     OVERPAYMENT:
                             if information above the black bar is not completed
                                       or attorney’s signature is not affixed                              BATCH NUMBER:

 ATTORNEY / PRO SE NAME                                           TELEPHONE NUMBER               COUNTY OF VENUE
  ROBERT G. RICCO                                                 (201) 961-2142                 Hudson
 FIRM NAME (if applicable)                                                                       DOCKET NUMBER (when available)
 Law Office of Robert G. Ricco
 OFFICE ADDRESS                                                                                  DOCUMENT TYPE
                        Robert G. Ricco                                                          COMPLAINT
                        811 Westwood Avenue
                        River Vale, NJ 0 7675                                                    JURY DEMAND         ■   YES            NO

 NAME OF PARTY (e.g., John Doe, Plaintiff)                 CAPTION
 ALEXANDRU POA                                             ALEXANDRU POPA v VANESSA PEREZ
                                                                                                           and Mercedes-Benz, et al
64 S Main St., Apt 1F, Spring Valley, NY 10977
  CASE TYPE NUMBER                 HURRICANE SANDY
 (See reverse side for listing)    RELATED?                IS THIS A PROFESSIONAL MALPRACTICE CASE?                      YES        ■   NO

 603Y
                                       YES    ■     NO     IF YOU HAVE CHECKED “YES,” SEE N.J.S.A. 2A:53 A -27 AND APPLICABLE CASE LAW
                                                           REGARDING YOUR OBLIGATION TO FILE AN AFFIDAVIT OF MERIT.
 RELATED CASES PENDING?                                    IF YES, LIST DOCKET NUMBERS
               YES                 ■   NO

  DO YOU ANTICIPATE ADDING ANY PARTIES                     NAME OF DEFENDANT’S PRIMARY INSURANCE COMPANY (if known)
 (arising out of same transaction or occurrence)?          unknown                                                                      NONE
               YES                 ■   NO                                                                                           ■   UNKNOWN

               THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRODUCED INTO EVIDENCE.
 CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION
 DO PARTIES HAVE A CURRENT, PAST OR                      IF YES, IS THAT RELATIONSHIP:
 RECURRENT RELATIONSHIP?                                     EMPLOYER/EMPLOYEE             FRIEND/NEIGHBOR           OTHER (explain)
           YES           ■ NO                                FAMILIAL                      BUSINESS

 DOES THE STATUTE GOVERNING THIS CASE PROVIDE FOR PAYMENT OF FEES BY THE LOSING PARTY?                               YES        ■       NO
 USE THIS SPACE TO ALERT THE COURT TO ANY SPECIAL CASE CHARACTERISTICS THAT MAY WARRANT INDIVIDUAL MANAGEMENT OR
 ACCELERATED DISPOSITION




           DO YOU OR YOUR CLIENT NEED ANY DISABILITY ACCOMMODATIONS?          IF YES, PLEASE IDENTIFY THE REQUESTED ACCOMMODATION
              YES              ■ NO
           WILL AN INTERPRETER BE NEEDED?                                     IF YES, FOR WHAT LANGUAGE?
              YES              ■ NO
 I certify that confidential personal identifiers have been redacted from documents now submitted to the court, and will be
 redacted from all documents submitted in the future in accordance with Rule 1:38-7(b).

 ATTORNEY SIGNATURE:
                                                                         June 20, 2019

Effective 05/16/2019, CN 10517                                                                                                          page 1 of 2
                   HUD-L-002467-19 06/21/2019 5:41:16 PM Pg 2 of 2 Trans ID: LCV20191095370
       Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 21 of 22 PageID: 28
  Side 2
                                       CIVIL CASE INFORMATION STATEMENT
                                                                            (CIS)
                                                   Use for initial pleadings (not motions) under Rule 4:5-1


 CASE TYPES (Choose one and enter number of case type in appropriate space on the reverse side.)
          Track I - 150 days' discovery
             151    NAME CHANGE
             175    FORFEITURE
             302    TENANCY
             399    REAL PROPERTY (other than Tenancy, Contract, Condemnation, Complex Commercial or Construction)
             502    BOOK ACCOUNT (debt collection matters only)
             505    OTHER INSURANCE CLAIM (including declaratory judgment actions)
             506    PIP COVERAGE
             510    UM or UIM CLAIM (coverage issues only)
             511    ACTION ON NEGOTIABLE INSTRUMENT
             512    LEMON LAW
             801    SUMMARY ACTION
             802    OPEN PUBLIC RECORDS ACT (summary action)
             999    OTHER (briefly describe nature of action)



          Track II - 300 days' discovery
             305    CONSTRUCTION
             509    EMPLOYMENT (other than CEPA or LAD)
             599    CONTRACT/COMMERCIAL TRANSACTION
             603N   AUTO NEGLIGENCE – PERSONAL INJURY (non-verbal threshold)
             603Y   AUTO NEGLIGENCE – PERSONAL INJURY (verbal threshold)
             605    PERSONAL INJURY
             610    AUTO NEGLIGENCE – PROPERTY DAMAGE
             621    UM or UIM CLAIM (includes bodily injury)
             699    TORT – OTHER
          Track III - 450 days' discovery
             005    CIVIL RIGHTS
             301    CONDEMNATION
             602    ASSAULT AND BATTERY
             604    MEDICAL MALPRACTICE
             606    PRODUCT LIABILITY
             607    PROFESSIONAL MALPRACTICE
             608    TOXIC TORT
             609    DEFAMATION
             616    WHISTLEBLOWER / CONSCIENTIOUS EMPLOYEE PROTECTION ACT (CEPA) CASES
             617    INVERSE CONDEMNATION
             618    LAW AGAINST DISCRIMINATION (LAD) CASES
          Track IV - Active Case Management by Individual Judge / 450 days' discovery
             156    ENVIRONMENTAL/ENVIRONMENTAL COVERAGE LITIGATION
             303    MT. LAUREL
             508    COMPLEX COMMERCIAL
             513    COMPLEX CONSTRUCTION
             514    INSURANCE FRAUD
             620    FALSE CLAIMS ACT
             701    ACTIONS IN LIEU OF PREROGATIVE WRITS
          Multicounty Litigation (Track IV)
             271    ACCUTANE/ISOTRETINOIN                             296   STRYKER REJUVENATE/ABG II MODULAR HIP STEM COMPONENTS
             274    RISPERDAL/SEROQUEL/ZYPREXA                        297   MIRENA CONTRACEPTIVE DEVICE
             281    BRISTOL-MYERS SQUIBB ENVIRONMENTAL                299   OLMESARTAN MEDOXOMIL MEDICATIONS/BENICAR
             282    FOSAMAX                                           300   TALC-BASED BODY POWDERS
             285    STRYKER TRIDENT HIP IMPLANTS                      601   ASBESTOS
             286    LEVAQUIN                                          623   PROPECIA
             289    REGLAN                                            624   STRYKER LFIT CoCr V40 FEMORAL HEADS
             291    PELVIC MESH/GYNECARE                              625   FIREFIGHTER HEARING LOSS LITIGATION
             292    PELVIC MESH/BARD                                  626   ABILIFY
             293    DEPUY ASR HIP IMPLANT LITIGATION                  627   PHYSIOMESH FLEXIBLE COMPOSITE MESH
             295    ALLODERM REGENERATIVE TISSUE MATRIX               628   TAXOTERE/DOCETAXEL
                                                                      629   ZOSTAVAX
                                                                      630   PROCEED MESH/PATCH
          If you believe this case requires a track other than that provided above, please indicate the reason on Side 1,
          in the space under "Case Characteristics.

                   Please check off each applicable category                 Putative Class Action                  Title 59


Effective 05/16/2019, CN 10517                                                                                                 page 2 of 2
                HUD L 002467-19 06/22/2019 5:02:35 AM Pg 1 of 1 Trans ID: LCV20191097143
      Case 2:19-cv-15309-BRM-ESK Document 1-2 Filed 07/12/19 Page 22 of 22 PageID: 29
HUDSON COUNTY SUPERIOR COURT
HUDSON COUNTY
583 NEWARK AVENUE
JERSEY CITY       NJ 07306
                                             TRACK ASSIGNMENT NOTICE
COURT TELEPHONE NO. (201) 748-4400
COURT HOURS 8:30 AM - 4:30 PM

                             DATE:   JUNE 21, 2019
                             RE:     RICCO ROBERT VS PEREZ VANESSA
                             DOCKET: HUD L -002467 19

      THE ABOVE CASE HAS BEEN ASSIGNED TO:   TRACK 2.

     DISCOVERY IS   300 DAYS AND RUNS FROM THE FIRST ANSWER OR 90 DAYS
FROM SERVICE ON THE FIRST DEFENDANT, WHICHEVER COMES FIRST.

      THE PRETRIAL JUDGE ASSIGNED IS:   HON KIMBERLY ESPINALES-MALONEY

       IF YOU HAVE ANY QUESTIONS, CONTACT TEAM      002
AT:   (201) 795-6908.

      IF YOU BELIEVE THAT THE TRACK IS INAPPROPRIATE YOU MUST FILE A
 CERTIFICATION OF GOOD CAUSE WITHIN 30 DAYS OF THE FILING OF YOUR PLEADING.
      PLAINTIFF MUST SERVE COPIES OF THIS FORM ON ALL OTHER PARTIES IN ACCORDANCE
WITH R.4:5A-2.
                            ATTENTION:
                                             ATT: ROBERT G. RICCO
                                             ROBERT G. RICCO

                                               811 WESTWOOD AVE
                                               RIVER VALE       NJ 07675-6639

ECOURTS
